OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78X1

            ©FFSC1AL BUSINESS
            STATE OF TE
            FEMALTY FOR
                                                              02 1R

1/14/2015 FmVATEySE              K                            0002003152       JAN15 2015
                                                           £ MAILED FROM ZIP CODE 78701
PINKSTON, ERIK CHRISTIAN                           Tr. Ct. No. C-372-010140-0815422-A
                                                                              WR-81,741-02
This is to advise that the Court has,.deriie"d'without written order the application for
writ of habeas corpus on the findings* of the^trial court without a hearing.
                                                                           Abel Acosta, Clerk


&y                             ERIK CHRISTIAN PINKSTON
                                               -TDC #1894998